355 U.S. 607 (1958)
BENDIX AVIATION CORP.
v.
INDIANA DEPARTMENT OF STATE REVENUE, INDIANA REVENUE BOARD, INDIANA GROSS INCOME TAX DIVISION.
No. 701.
Supreme Court of United States.
Decided March 3, 1958.
APPEAL FROM THE SUPREME COURT OF INDIANA.
Nathan Levy, George N. Beamer, Richey W. Whitesell and James W. Oberfell for appellant.
Edwin K. Steers, Attorney General of Indiana, and Lloyd C. Hutchinson, Deputy Attorney General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.